ORDER
The Director of Minnesota Lawyers Professional Responsibility filed with this court a petition containing allegations that the Respondent Paul C. Piper had engaged in conduct warranting lawyer discipline. The respondent interposed an answer to the petition, after which this matter was referred to the Honorable Marquis L. Ward as referee. Prior to the referee hearing, the Director and the respondent entered into a stipulation. By the terms of the stipulation, the respondent admitted that his 1976, 1977, 1978, 1979, and 1980 federal and state individual income tax returns were not promptly filed when due. He contends that all such returns were filed before 1982, and all liabilities shown thereon have been paid. The liabilities were minimal. The respondent, as justification for late filing, states his misconduct was mitigated by personal illness, by his reliance upon advice of and tax preparation by his accountants, and by his cooperation and voluntary disclosure to the Director. He admits that his conduct in late filing violated DR 1-102(A)(6), Minnesota Code of Professional Responsibility. Based upon the petition, the answer, and the stipulation, the Director and the respondent have entered into a stipulation recommending to this court discipline.
The court, having considered all the foregoing, NOW ORDERS:
The respondent is hereby publicly reprimanded pursuant to Rule 15, Minn.R.Law. Prof.Resp.